Citation Nr: 0706678	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971, to include servi9ce in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  An August 1997 Board decision denied service connection 
for PTSD on the basis that there was no verified in-service 
stressor to support the diagnosis.

2.  The evidence received since the August 1997 Board 
decision is neither cumulative nor redundant of previous 
evidence, raises a reasonable possibility of substantiating 
the claim and must be considered in order to fairly decide 
the merits of the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  An August 1997 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received since the August 1997 Board 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7104(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since an 
August 1997 Board decision.  In the interest of clarity, the 
Board will initially discuss whether the issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

New and Material Evidence

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. at 394-95.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the Board's August 1997 decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In that decision, the Board noted that the veteran may 
suffer from PTSD but that the record contained no verified 
stressor to support the diagnosis.  The veteran's claimed 
stressors at that time included exposure to mortar shelling 
during his last three to four months in Vietnam; exposure to 
ground fire in his first six months in Vietnam; shooting at 
the enemy; piling up corpses; and either shooting a woman and 
her baby or seeing this incident occur.  

The Board found in its August 1997 decision that the evidence 
of record did not include military citations or other 
supportive evidence demonstrating that the veteran had 
engaged in combat with the enemy.  The Board pointed out that 
the U.S. Army and Joint Services Environmental Support Group 
(ESG) now called the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR) was unable to confirm the 
veteran's stressors.  The Board notes that the ESG had been 
asked in a 1993 remand to obtain information regarding the 
veteran in his duties with the 535th Signal Company.  

The Board thus concluded that, because the veteran's records 
did not demonstrate that he had engaged in combat with the 
enemy, his lay testimony as to the occurrence of his claimed 
stressors must be supported by credible evidence.  However, 
the veteran's account of his stressors were not corroborated 
by any other evidence.  

Finally, the Board pointed out that the evidence did not 
include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
The Board therefore denied the veteran's claim of entitlement 
to service connection for PTSD on the basis that none of his 
claimed stressors had been verified.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in August 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) applies in 
this case.  Such provides that,

[n]ew evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final Board denial in 
August 1997.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the veteran filed to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence in August 2002.  Under VA law and regulation, if new 
and material evidence is presented or secured with respect to 
a final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Since the Board's final August 1997 decision, the veteran 
provided testimony at a personal hearing in June 2006.  
According to the veteran, he attempted suicide during service 
when he was with the 86th Signal Battalion Attachment and was 
later transferred to the 535th.  This is a new contention not 
expressed at the time of the 1997 determination.  He also 
asserted that while service personnel records regarding the 
535th have been obtained, no attempt has been made to obtain 
the veteran's service personnel records when he was allegedly 
with the 86th Battalion from February 1970 to October or 
November 1970.  

Review of the record reflects that the veteran is correct in 
stating that no attempt has been made to obtain his service 
records with the 86th Battalion.  

The Board finds this evidence to be new, as it was not of 
record at the time of the August 1997 Board decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether a stressor actually occurred and as 
to whether such may be verified.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the August 1997 decision; thus, the claim of 
entitlement to service connection for PTSD must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that 
additional development is required before the Board can 
adjudicate the veteran's claim on the merits.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and, to this extent 
only, the appeal is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.  Therefore, a remand is 
required.

As noted above, the veteran submitted a statement in which he 
asserts that he served with the 86th Signal Battalion 
Attachment throughout much of 1970 and that he attempted 
suicide during that period.  His asserted stressors as 
summarized above, to include mortar attacks, piling up dead 
bodies, a suicide attempt, etc., have not been previewed with 
this unit but rather with the 535th.  

Second, the veteran's representative asserted at the June 
2006 personal hearing, that the veteran applied for and was 
awarded disability benefits from the Social Security 
Administration (SSA) for his PTSD.  VA is required to obtain 
evidence from the SSA, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

Accordingly, after first giving the veteran another 
opportunity to provide specific information about his claimed 
in-service stressors, the RO should (regardless of whether 
the veteran responds) attempt to independently verify the 
occurrence of the claimed incidents as related by the veteran 
through the U.S. Armed Services Center for Unit Records 
Research (CURR).  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c).  In doing so, the RO is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi, 10 Vet. App. at 311.  The records need 
only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See Pentecost, 16 Vet. App. at 128-129.

In the event that a claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. § 
5103A(d)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Initially, the veteran should be 
provided with a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01- 1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  Request the veteran's medical and 
adjudication records from the SSA.  All 
efforts to obtain these records should be 
fully documented, and the SSA should 
provide a negative response if records are 
not available.

3.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in- 
service stressors that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, location, 
and the full names of individuals injured 
or killed for each of the events in 
question.  The veteran is advised that 
this information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.

4.  The RO should forward any response 
from the veteran, to the U.S. Center for 
Unit Records Research (CURR), and/or to 
any other appropriate records depository 
for research into corroboration of the 
claimed stressors.  The CURR should be 
provided with a copy of any information 
obtained above, and should be requested to 
provide a copy of the unit history to 
which the veteran was assigned while 
stationed in Vietnam in 1970 and 1971.  
The RO should also follow up on any 
additional action suggested by CURR.

5.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
stressors have been verified, then the RO 
should so state in its report.

6.  If, and only if, a stressor has been 
verified, the veteran should be afforded a 
VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) found 
by the RO to be corroborated by the 
evidence, must be provided to the examiner 
for review, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

7.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

8.  When the development requested has 
been completed, the case should again be 
adjudicated by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. No action is required of 
the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


